Exhibit 10.1

 

   DETROIT BOARD OF REALTORS   

(1) THIS LEASE made this 26th day of April, 2010, by and between ADF PROPERTIES,
L.L.C., a Michigan Limited Liability Company, 26171 Valhalla Drive, Farmington
Hills, Michigan 48331, the Lessor, hereinafter designated as the Landlord, and
LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation, 1050 Winter Street, Suite
2300, Waltham, Massachusetts 02451 , the Lessee, hereinafter designated as the
Tenant.

DESCRIPTION   

(2) WITNESSETH: The Landlord, in consideration of the rents to be paid and the
covenants and agreements to be performed by the Tenant, does hereby lease unto
the Tenant the following described premises situated in the City of Madison
Heights, County of Oakland, State of Michigan, to-wit:

 

commonly known as 1521 E. Avis Drive.

TERM   

(3) For the term of two (2) months, which may be extended at Tenant’s sole
option to thirty six (36) months by giving notice to Landlord at least 20 days
prior to the conclusion of the initial 60 day period, from and after the first
(1st) day of occupancy by Tenant to be May 1, 2010, fully to be completed and
ended, the Tenant yielding and paying during the continuance of this lease unto
the Landlord

RENT   

for the rent of said premises for said term, the sum of Sixteen Thousand and
00/100 ( $16,000) Dollars (plus Two Hundred Seventy Two Thousand and 00/100
($272,000.00) Dollars Gross Rent if extended to thirty-six (36) months as stated
above) in lawful money of the United States payable in monthly installments in
advance, on or before the first (1st) day of each and every month as follows:

 

Months 1 thru 2 – Pay Eight Thousand and 00/100 ($8,000.00) Dollars per month

 

Months 3 thru 36 – Pay Eight Thousand and 00/100 ($8,000.00) Dollars per month.

RENT   

(4) The Tenant hereby hires the said premises for the said term as above
mentioned and covenants well and truly to pay, or cause to be paid unto the
Landlord at the dates and times mentioned, the rent above reserved.

  

(5) All payments of rent or other sums to be made to the Landlord shall be made
at such a place as the Landlord shall designate in writing from time to time.

 

(6) If the Tenant shall default in any payment or expenditure other than rent
required to be paid or expended by the Tenant under the terms hereof, then
within 5 business days of written notice, the Landlord may at its option make
such payment or expenditure, in which event the amount thereof shall be payable
as rental to the Landlord by the Tenant on the next ensuing rent day together
with interest at ten (10%) percent per annum from the date of such payment or
expenditure by the Landlord and on default in such payment the Landlord shall
have the same remedies as on default in payment of rent.

ASSIGNMENT   

(7) Except to a majority owned subsidiary or affiliate for which consent is not
required, the Tenant covenants not to assign or transfer this lease or
hypothecate or mortgage the same or sublet said premises or any part thereof
without the written consent of the Landlord, which consent shall not be
unreasonably withheld or delayed. Any assignment, transfer, hypothecation,
mortgage or subletting without said written consent shall give the Landlord the
right to terminate this lease and to reenter and repossess the leased premises.

BANKRUPTCY

AND

INSOLVENCY

  

(8) The Tenant agrees that if the estate created hereby shall be taken in
execution, or by other process of law, or if the Tenant shall be declared
bankrupt or insolvent, according to law, or any receiver be appointed for the
business and property of the Tenant, or if any assignment shall be made of the
Tenant’s property for the benefit of creditors, then and in such event this
lease may be cancelled at the option of the Landlord.



--------------------------------------------------------------------------------

RIGHT TO MORTGAGE   

(9) The Landlord reserves the right to subject and subordinate this lease at all
times to the lien of any mortgage or mortgages now or hereafter placed upon the
Landlord’s interest in the said premises and on the land and buildings of which
the said premises are a part or upon any buildings hereafter placed upon the
land of which the leased premises form a part. And the Tenant covenants and
agrees to execute and deliver within 15 days such further instrument or
instruments subordinating this lease to the lien of any such mortgage or
mortgages as shall be desired by the Landlord and any mortgagees or proposed
mortgagees. However, as long as Tenant is not in default under this Lease, the
foreclosure of a mortgage given by Landlord shall not affect Tenant’s leasehold
rights. If the Landlord defaults on the payment of its mortgage on the premises,
Tenant has the option of making the monthly payment owed and deducting the
amount from the rent owed hereunder.

USE AND OCCUPANCY   

(10) It is understood and agreed between parties hereto that said premises
during the continuance of this lease shall be used and occupied for automotive
examination and related activities and for no other purpose or purposes without
the written consent of the Landlord, and that the Tenant will not use the
premises for any purpose in violation of any law, municipal ordinance or
regulation, and that on any breach of this agreement the Landlord may at his
option terminate this lease forthwith and reenter and repossess the leased
premises.

FIRE   

(11) It is understood and agreed that if the premises hereby leased be damaged
or destroyed in whole or in part by fire or other casualty during the term
hereof, the Landlord will repair and restore the same to good tenantable
condition with reasonable dispatch, and that the rent herein provided for shall
abate entirely in case the entire premises are untenantable and pro rata for the
portion rendered untenantable, in case a part only is untenantable, until the
same shall be restored to a tenantable condition; provided, however, that if the
Tenant shall fail to adjust his own insurance or to remove his damaged goods,
wares, equipment or property within a reasonable time, and as a result thereof
the repairing and restoration is delayed, there shall be no abatement of rental
during the period of such resulting delay, and provides further that there shall
be no abatement of rental if such fire or other cause damaging or destroying the
leased premises shall result from the negligence or willful act of the Tenant,
his agents or employees, and provided further that if the Tenant shall use any
part of the leased premises for storage during the period of repair a reasonable
charge shall be made therefor against the Tenant, and provided further that in
case the leased premises, or the building of which they are a part, shall be
destroyed to the extent of more than one-half of the value thereof, or if
destroyed in whole and cannot be repaired within ninety (90) days, then either
party may at his option terminate this lease forthwith by a written notice to
the other. Notwithstanding the forgoing, if more than 25% of the Premises is
destroyed by fire, and Landlord can not restore the Premises within 90 days of
the incident, Tenant can terminate this :Lease and will have no further payment
obligations from the date of the incident forward.

REPAIRS   

(12) The Landlord after receiving written notice from the Tenant and having
reasonable opportunity thereafter to obtain the necessary workmen therefor
agrees to keep in good order and repair the roof and the four outer walls of the
premises but not the doors, door frames, the window glass, window casings,
window frames, windows or any of the appliances or appurtenances of said doors
or window casings, window frames and windows, or any attachment thereto or
attachments to said building or premises used in connection therewith. Tenant
shall be responsible for maintenance of electrical, plumbing, and HVAC in
accordance with manufacturer’s specifications, provided all are in good working
condition upon commencement of the Lease.

TENANT TO INDEMNIFY   

(13) The Tenant agrees to indemnify and hold harmless the Landlord from any
liability for damages to any person or property in, on or about said leased
premises except for liability resulting from the negligence, omission,
intentional acts, or breach of this Lease by the Landlord, its employees,
agents, invitees, or business visitors; and Tenant will procure and keep in
effect during the term hereof public liability and property damage insurance for
the benefit of the Landlord in the sum of One Million and 00/100 ($1,000,000.00)
Dollars for damages resulting to one person and Two Million and 00/100
($2,000,000.00) Dollars for damages resulting from one casualty, and One Million
and 00/100 ($1,000,000.00) Dollars property damage insurance resulting from any
one occurrence. Tenant shall deliver certificates of said policies to the
Landlord and upon Tenant’s failure to do so within fifteen (15) days of
Landlord’s request, the Landlord may at his option obtain such insurance and the
cost thereof shall be paid as additional rent due and payable upon the next
ensuing rent day.



--------------------------------------------------------------------------------

REPAIRS AND ALTERATIONS   

(14) Except as provided in Paragraph 12 hereof, the Tenant further covenants and
agrees that he will, at his own expense, during the continuation of this lease,
keep the said premises and every part thereof in as good repair and at the
expiration of the term yield and deliver up the same in like condition as when
taken, reasonable use and wear thereof and damage by the elements excepted. The
Tenant shall not make any alterations, additions or improvements to said
premises without the Landlord’s written consent, which consent shall not be
unreasonably withheld or delayed, and all alterations, additions or improvements
made by either of the parties hereto upon the premises, except movable office
furniture and trade fixtures put in at the expense of the Tenant, shall be the
property of the Landlord, and shall remain upon and be surrendered with the
premises at the termination of this lease, without molestation or injury. See
Rider attached hereto and by this reference made a part hereof.

EMINENT DOMAIN   

(15) If the whole or any substantial part of the premises hereby leased shall be
taken by any public authority under the power of eminent domain, then the term
of this lease shall cease on the part so taken from the day the possession of
that part shall be required for any public purpose and the rent shall be paid up
to that day, and from that day the Tenant shall have the right either to cancel
this lease and declare the same null and void or to continue in possession of
the remainder of same under the terms herein provided, except that the rent
shall be reduced in proportion to the amount of the premises taken. All damages
awarded for such taking shall belong to and be the property of the Landlord,
whether such damages shall be awarded as compensation for diminution in value to
the leasehold or to the fee of the premises herein leased provided, however,
that the Landlord shall not be entitled to any portion of the award made to the
Tenant for loss of business. Notwithstanding the forgoing, if more than 25% of
the Premises is taken by eminent domain, and Landlord can not restore within 90
days, Tenant may terminate this Lease.

RESERVATION   

(16) The Landlord reserves the right of free access at all times to the roof of
said leased premises. The Tenant shall not erect any structures for storage or
any aerial, or use the roof for any purpose without the consent in writing of
the Landlord.

CARE OF PREMISES   

(17) The Tenant shall not perform any acts or carry on any practices which may
injure the building or be a nuisance or menace to other Tenants in the building
and shall keep premises under his control (including adjoining drives, streets,
alleys or yard) clean and free from rubbish, dirt, snow and ice at all times,
and it is further agreed that in the event the Tenant shall not comply with
these provisions, the Landlord may enter upon said premises and have rubbish,
dirt and ashes removed and the side walks cleaned, in which event the Tenant
agrees to pay all reasonable charges that the Landlord shall pay for hauling
rubbish, ashes and dirt, or cleaning walks. Said charges shall be paid to the
Landlord by the Tenant within ten (10) days after the bill is presented to him
and the Landlord shall have the same remedy as is provided in Paragraph 6 of
this lease in the event of Tenant’s failure to pay.

 

(18) The Tenant shall at his own expense under penalty of forfeiture and damages
promptly comply with all lawful laws, orders, regulations or ordinances of all
municipal, County, State and Federal authorities affecting the premises hereby
leased and the cleanliness, safety, occupation and use of same. The Landlord
represents and warrants that the premises complies with all building codes or
any rules or regulations promulgated by any governmental agency as of the date
of this Lease.

CONDITION OF PREMISES AT TIME OF LEASE   

(19) The Tenant further acknowledges that he has examined the said leased
premises prior to the making of this lease, and knows the condition thereof, and
that no representations as to the condition or state of repairs thereof have
been made by the Landlord, or his agent, which are not herein expressed, and the
Tenant hereby accepts the leased premises in their present condition at the date
of the execution of this lease “as is”.

 

(20) The Landlord shall not be responsible or liable to the Tenant for any loss
or damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connected with the premises hereby leased or any part of the building of which
the leased premises are a part or for any loss or damage resulting to the Tenant
or his property from bursting, stoppage or leaking of water, gas, sewer or steam
pipes.

RE-RENTING   

(21) The Tenant hereby agrees that for a period commencing One Hundred Twenty
(120) Days prior to the termination of this lease or options, the Landlord may
with reasonable notice to Tenant, show the premises to prospective Tenants or
Purchasers, and Sixty (60) Days prior to the termination of this lease, may
display in and about said premises and in the windows thereof, the usual and
ordinary marketing signs.



--------------------------------------------------------------------------------

HOLDING OVER   

(22) It is hereby agreed that in the event of the Tenant herein holding over
after the termination of this lease, thereafter the tenancy shall be from month
to month in the absence of a written agreement to the contrary.

GAS, WATER, HEAT, ELECTRICITY   

(23) The Tenant will pay all charges made against said leased premises for gas,
water, heat and electricity during the continuance of this lease, as the same
shall become due.

ADVERTISING DISPLAY   

(24) It is further agreed that all signs and advertising displayed in and about
the premises shall be such only as advertise the business carried on upon said
premises, and that the Landlord shall control the character and size thereof,
and that no sign shall be displayed excepting such as shall be approved in
writing by the Landlord, and that no awning shall be installed or used on the
exterior of said building unless approved in writing by the Landlord.

ACCESS TO PREMISES   

(25) The Landlord shall have the right to enter upon the leased premises at all
reasonable hours for the purpose of inspecting the same upon twenty four (24)
hour notice to Tenant. If the Landlord deems any repairs necessary to maintain
the building in the same or similar condition in which it was at the
commencement of this Lease, he may demand that the Tenant make the same and if
the Tenant refuses or neglects forthwith to commence such repairs and complete
the same with reasonable dispatch the Landlord may make or cause to be made such
repairs and shall not be responsible to the Tenant for any loss or damage that
may accrue to his stock or business by reason thereof, and if the Landlord makes
or causes to be made such repairs the Tenant agrees that he will forthwith on
demand pay to the Landlord the cost thereof with interest at eight (8%) percent
per annum, and if he shall make default in such payment the Landlord shall have
the remedies provided in Paragraph 6 hereof.

REENTRY   

(26) In case any rent shall be due and unpaid or if default be made in any of
the covenants herein contained and fails to cure the default within ten (10)
days of receiving written notice of the default from Landlord, or if said leased
premises shall be deserted or vacated, then it shall be lawful for the Landlord,
his certain attorney, heirs, representatives and assigns, to reenter into,
repossess the said premises and the Tenant and each and every occupant to remove
and put out.

QUIET ENJOYMENT   

(27) The Landlord covenants that the said Tenant, on payment of all the
aforesaid installments and performing all the covenants aforesaid, shall and may
peacefully and quietly have, hold and enjoy the said demised premises for the
term aforesaid.

EXPENSES - DAMAGES REENTRY   

(28) In the event that the Landlord shall, during the period covered by this
lease, obtain possession of said premises by reentry, summary proceedings, or
otherwise, the Tenant hereby agrees to pay the Landlord the reasonable expense
incurred in obtaining possession of said premises, and also all reasonable
expenses and commissions which may be paid in and about the letting of the same,
and all other damages. Notwithstanding the above, if occurrence described above
occurs within the last three (3) months of this lease term, Tenant shall not be
charged for expenses and commissions for reletting.

REMEDIES NOT EXCLUSIVE   

(29) It is agreed that each and every of the rights, remedies and benefits
provided by this lease shall be cumulative, and shall not be exclusive of any
other of said rights, remedies and benefits, or of any other rights, remedies
and benefits allowed by law.

WAIVER   

(30) One or more waivers of any covenant or condition by the Landlord shall not
be construed as a waiver of a further breach of the same covenant or condition.

DELAY OF POSSESSION   

(31) It is understood that if the Tenant shall be unable to enter into and
occupy the premises hereby leased at the time above provided, by reason of the
said premises not being ready for occupancy, or by reason of the holding over of
any previous occupant of said premises, or as a result of any cause or reason
beyond the direct control of the Landlord, the Landlord shall not be liable in
damages to the Tenant therefor, but during the period the Tenant shall be unable
to occupy said premises as hereinbefore provided, the rental therefor shall be
abated and the Landlord is to be the sole judge as to when the premises are
ready for occupancy.



--------------------------------------------------------------------------------

NOTICES   

(32) Whenever under this lease a provision is made for notice of any kind it
shall be deemed sufficient notice and service thereof if such notice to the
Tenant is in writing addressed to the Tenant at his last known Post Office
address or at the leased premises and deposited in the mail with postage prepaid
and if such notice to the Landlord is in writing addressed to the last known
Post Office address of the Landlord and deposited in the mail with postage
prepaid. Notice need be sent to only one Tenant or Landlord where the Tenant or
Landlord is more than one person.

 

(33) It is agreed that in this lease the word “he” shall be used as synonymous
with the words “she”, “it” and “they”, and the word “his” synonymous with the
words “her”, “its” and “their”.

 

(34) The covenants, conditions and agreements made and entered into by the
parties hereto are declared binding on their respective heirs, successors,
representatives and assigns.

 

(35) In the event security is given, Paragraph 37 on the last page shall be
deemed a part of this lease.

 

(36) This Lease has been prepared for submission to your attorney for approval.
No representation or recommendation is made by Colliers International as to the
legal sufficiency, legal effect or tax consequences of this Lease or the
transaction relating thereto. The parties shall rely solely upon the advice of
their own legal counsel as to the legal and tax consequences of this Lease.

 

TRUTH IN RENTING ACT PROVISIONS: Landlord and Tenant specifically agree that
this lease shall not, is not intended, nor shall it be construed, to violate any
of the provisions of the Truth in Renting Act. If, however, any provision of
this lease does in fact reach any such result, then such provision shall be null
and void, but the other provisions of this lease shall continue to remain in
full force and effect.

 

The address of the Landlord for purposes of notice under the Truth in Renting
Act and for all other purposes is 26171 Valhalla Drive, Farmington Hills,
Michigan 48331.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

   WITNESSED BY:    LANDLORD: ADF PROPERTIES,    L.L.C.,          a Michigan
Limited    Liability Company            

/s/ Steven A. Kohl

   By:   

/s/ Aaron Friedman

         Aaron Friedman       Its:    Manager      

TENANT:LIONBRIDGE TECHNOLOGIES, INC.,

a Delaware corporation

      By:   

/s/ Donald Muir

      Its:    CFO



--------------------------------------------------------------------------------

SECURITY PROVISION

PARAGRAPH 37 (REFER TO PARAGRAPH 35 OF LEASE)

The Landlord herewith acknowledges the receipt of Fifteen Thousand and 00/100
($15,000.00) Dollars, which she is to retain as security for the faithful
performance of all of the covenants, conditions, and agreements of this lease,
but in no event shall the Landlord be obliged to apply the same upon rents or
other charges in arrears or upon damages for the Tenants’ failure to perform the
said covenants, conditions, and agreement; the Landlord may so apply the
security at her option; and the Landlord’s right to the possession of the
premises for non-payment of rent or for any other reason shall not in any event
be affected by reason of the fact that the Landlord holds her security. The said
sum if not applied toward the payment of rent in arrears or toward the payment
of damages suffered by the Landlord by reason of the Tenant’s breach of the
covenants, conditions, and agreements of this lease is to be returned to the
Tenant within 15 days after the termination of this lease if not in breach ,
according to these terms, and in no event is the said security to be returned
until the Tenant has vacated the premises and delivered possession to the
Landlord.

In the event that the Landlord repossesses herself of the said premises because
of the Tenant’s default or because of the Tenant’s failure to carry out the
covenants, conditions, and agreements of this lease, the Landlord may apply the
said security upon all damages suffered to the date of said repossession as
determined by a court of competent jurisdiction or by agreement of the parties,
and may retain the said security to apply upon such damages as may be suffered
or shall accrue thereafter by reason of the Tenant’s default or breach. The
Landlord shall not be obliged to keep the said security as a separate fund, but
may mix the said security with her own funds.

 

 

/s/ Aaron Friedman

(L.S.)     ADF PROPERTIES, L.L.C., a Michigan Limited Liability Company    
  By: Aaron Friedman, its Manager



--------------------------------------------------------------------------------

RIDER attached to and made a part of Lease dated April 26, 2010, by and between
ADF PROPERTIES, L.L.C., a Michigan Limited Liability Company, Landlord, and
LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation, Tenant, covering premises
commonly known as 1521 E. Avis Drive, Madison Heights, Michigan.

 

38. INSURANCE    Landlord agrees to provide fire and extended coverage insurance
for the benefit of Landlord and Tenant for the entire premises known as 1521 E.
Avis Drive, Madison Heights, Michigan. 39. BUILDING INSPECTION    Tenant will
inspect all aspects of the building within the first sixty (60) days of the
lease, at no cost to Landlord. All reports of those inspections will be given to
Landlord during that period of time, again at no cost to Landlord. 40.
ALTERATIONS    Tenant shall further be required to comply with all building
codes or any rules or regulations promulgated by any governmental agency,
provided, however, that regarding any changes that are mandated by ADA (or
similar government mandates) to the extent that they are not tenant specific,
such changes shall be the responsibility of the Landlord. Upon expiration of the
Lease, the Landlord shall have the option of requiring the Tenant to remove any
alterations and restore the building to its original condition at the time of
rent commencement, normal wear and tear excepted. or require that the Tenant
leave the premises in the altered condition without any cost to the Landlord
provided Landlord gave Tenant notice upon consent that such removal was
required. Landlord shall approve the selected contractor and shall not
unreasonably withhold such approval. All such alterations which occur during the
term of this Lease or subsequent to its expiration, must be paid for in
accordance with the Contractor’s invoicing so as to prevent any liens from being
filed against the leased premises. Should such a lien be filed against the
premises, Tenant agrees to cause such lien to be removed or bonded over not
later than thirty (30) days thereafter. 41. WAIVER OF SUBROGATION    Each party
hereto does hereby remise, release and discharge the other party hereto and any
partner, officer, agent, employee or representative of such party, of and from
any liability whatsoever arising from loss, damage, or injury caused by fire or
other casualty for which insurance (permitting waiver of liability and
containing a waiver of subrogation) is carried by the injured party at the time
of such loss, damage or injury to the extent of any recovery by the injured
party under such insurance. 42. LAWN MAINTENANCE    Tenant agrees to maintain
the lawn and landscaping, including necessary weed control and fertilization, by
licensed contracted service. Underground lawn sprinkler lines must be maintained
by Tenant during the growing season and protected each Fall before the first
freeze by blowing out system to rid lines of water, thus avoiding freezing and
subsequent splitting of lines. 43. PARKING LOT    Tenant agrees to maintain
parking lot, which includes, at the minimum, necessary repairs, sealing and
re-striping (when notified by Landlord of such need) by a licensed asphalt
paving contractor. Tenant will also provide for snow removal as required at
Tenant’s own expense. Tenant agrees to fully indemnify Landlord for any damages
caused by such snow removal activities. 44. UTILITIES    Tenant agrees to pay
for all utilities for the premises known as 1521 E. Avis Drive, Madison Heights,
Michigan, including gas, electricity, water, CATV, sewage charges, and trash
removal. 45. OPTION TO RENEW    Provided Tenant is not in default of the terms
of this Lease, Tenant may have one (1) three (3) year option to renew upon the
same terms and conditions of this Lease, except that the monthly base rental
shall be the lesser of Fair Market Value at the time of notice or Nine Thousand
Five Hundred and 00/100 ($9,500.00) Dollars Per Month. Tenant shall exercise its
option by written notice to Landlord one hundred twenty (120) days prior to the
expiration of the lease term. Said option shall be personal to Tenant.

 

WITNESSED BY:    LANDLORD:   

ADF PROPERTIES, L.L.C.,

a Michigan Limited Liability Company

   By:   

/s/Aaron Friedman

      Aaron Friedman    Its:    Manager    TENANT:    LIONBRIDGE TECHNOLOGIES,
INC.       a Delaware corporation    By:   

/s/ Donald Muir

   Its:    CFO